DISSENTING OPINION
Gakrett, Judge:
The merchandise here involved consists of articles generally referred to in the record as “globes.” It is noted that they were described by the appraiser as “globes or shades”, and an examination of the sample on file indicates that they may be most accurately described as shades. The name, however, I do not regard as being particularly material, because there is no dispute as to the manner in which the merchandise is actually used or the purpose it really serves. It is designed specifically to be fitted over an artificial lighting element such as an electric bulb. When so placed it modifies or softens the light, and the light shining through the letters and designs brings them into prominent view in a manner which will attract the attention of observers and advertise the goods which it is desired to bring to public notice. I can discern no material difference in the inherent nature of the imported articles and that of ordinary opaque glass shades such as are in daily use in connection with lighting devices in the home and elsewhere, except that the imported articles have advertising matter upon them.
It is true that for the advertising ends sought, it is not necessary to use a strong lighting element within the globe or shade and hence the illuminated space in the room where they are placed is ordinarily restricted, but this is a mere matter of choice with the user. There is nothing to prevent the use of larger and more brilliant light bulbs if one wishes to use such.
It is also true, according to testimony in the record, that in the day time it is not customary to have the lights burning since the advertising matter can be seen and read without being artificially illuminated, but this does not seem to me to destroy the essential per se character of the articles themselves. An ordinary lamp shade does not cease to be one when the light which it covers does not happen to be burning, and a shade is a shade whether it covers a weak bulb or a strong one.
That the articles are designed primarily for advertising uses is quite correct, of course, but it is a form of advertising by means primarily of artificial illumination, and the globes or shades are articles used in connection with such artificial illumination. It seems to me they fall squarely within the description given in paragraph 218 (c) of the Tariff Act of 1930, and that the collector’s classification was correct.